United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Elmont, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2414
Issued: June 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 5, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated August 18, 2008 denying his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained a traumatic injury on July 10, 2008.
FACTUAL HISTORY
On July 10, 2008 appellant, then a 32-year-old letter carrier, filed a traumatic injury claim
alleging that he developed a recurrence of a right heel spur on that date. In a note dated June 15,
2007, Dr. Matthew Tavroff, a podiatrist, stated that appellant was totally disabled from June 15
to 19, 2007 due to a foot problem. The employing establishment controverted appellant’s claim
on the grounds that he had a preexisting foot condition.

Dr. Fredric Cogan, a family practitioner, completed a Form CA-16, authorization for
examination and/or treatment on July 10, 2008.1 He noted that appellant reported a previous heel
spur and indicated that there was a history of a concurrent or preexisting injury. Dr. Cogan also
indicated with a checkmark “yes” that he believed this condition was caused or aggravated by
employment activities. He completed a duty status report on July 16, 2008 and stated that
appellant had a right heel spur. In a July 16, 2008 note, Dr. Cogan diagnosed bilateral large heel
spurs. He stated that appellant had a recurrence of a heel spur on his right foot causing him to
limp.
In a letter dated July 16, 2008, the Office requested additional factual and medical
information from appellant regarding his alleged employment injury. It allowed 30 days for a
response.
By decision dated August 18, 2008, the Office denied appellant’s claim finding that there
was insufficient factual evidence to establish an employment incident on July 10, 2008.2
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
The Office’s regulations define a traumatic injury as a condition of the body caused by a
specific event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain, which is identifiable as to
time and place of occurrence and member or function of the body affected.5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
1

Where an employing establishment properly executes a Form CA-16 which authorizes medical treatment as a
result of an employee’s claim for an employment-related injury, the Form CA-16 creates a contractual obligation,
which does not involve the employee directly, to pay for the cost of the examination or treatment regardless of the
action taken on the claim. Tracey P. Spillane, 54 ECAB 608, 610 (2003). The employing establishment properly
executed the Form CA-16 in this case, completing the front and checking section 6B of the form as it doubted that
appellant’s heel spur had been caused or aggravated by employment factors. Thus, appellant is entitled to payment
of medical treatment provided by Dr. Cogan pursuant to the Form CA-16.
2

Appellant submitted additional new evidence on appeal. As the Office did not consider this evidence in
reaching a final decision, the Board may not consider the evidence in reaching its decision. 20 C.F.R. § 501.2(c).
3

5 U.S.C. §§ 8101-8193.

4

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

5

20 C.F.R. § 10.5(ee).

2

first be determined whether a “fact of injury” has been established. The employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. An employee has the burden of establishing the
occurrence of an injury at the time, place and in the manner alleged, by the preponderance of the
reliable, probative and substantial evidence. An injury does not have to be confirmed by
eyewitnesses in order to establish the fact that the employee sustained an injury in the
performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his subsequent course of action. An employee has not met his
burden of proof where there are such inconsistencies in the evidence as to cast serious doubt
upon the validity of the claim.6
The employee must also submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury. The medical
evidence required to establish causal relationship is usually rationalized medical evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.7
ANALYSIS
Appellant alleged that he sustained a traumatic injury on July 10, 2008 which resulted in
a recurrence of his right heel spur. While he has provided a consistent date of injury, he has not
provided any factual description of how his alleged traumatic injury occurred. Appellant has not
provided a statement describing how he believed his heel spur was caused or aggravated by a
specific event or incident, or series of events or incidents, within a single workday or shift. He
did not implicate an external force, including stress or strain, identifiable as to time and place of
occurrence which he felt resulted in his diagnosed condition of right heel spur. Without any
factual statements from appellant detailing his employment, he has not met his burden of proof in
establishing a traumatic injury claim.
CONCLUSION
The Board finds that appellant has not submitted sufficient factual evidence to establish
his traumatic injury claim.

6

See Gary J. Watling, 52 ECAB 278 (2001).

7

See Allen C. Hundley, 53 ECAB 551 (2002).

3

ORDER
IT IS HEREBY ORDERED THAT August 18, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

